Citation Nr: 0904419	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired mental 
disorder (claimed as schizophrenia).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




INTRODUCTION

The appellant had active service from July 1984 to December 
1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  In November 2007, the Board denied the claim.  The 
appellant appealed.  In August 2008, the United States Court 
of Appeals for Veterans Claims granted a Joint Motion for 
Remand.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion for Remand the parties agreed that VA did 
not adequately assist the appellant in obtaining his Army 
Reserve Records.  In this regard, the record reflects that in 
November 2005, VA wrote to the Commander of the 306th 
Engineer Company, Amityville Reserve Center, in Amityville, 
New York.  Unfortunately, the unit did not reply to the 
request, and VA did not follow up on the request.  Hence, the 
parties to the joint motion agreed that insufficient efforts 
were made to assist the appellant, and that further efforts 
must be undertaken before it may be concluded that additional 
efforts would be futile.  Hence, further development is in 
order.

Since the Court's grant of the Joint Motion the 
representative has submitted a brief in support of the claim, 
as well as a January 2009 statement from Gary L. Winfield, 
M.D.  It is Dr. Winfield's opinion that while the appellant 
had schizophrenia and a schizoaffective disorder prior to 
enlistment, the stress of boot camp increased the severity of 
those disorders.  Given the fact that the appellant has never 
been given a VA psychiatric examination to determine the 
relationship of any current psychiatric disorder in light of 
all the evidence of record, to include that offered by Dr. 
Winfield, the Board finds further development to be in order.

To assist the examiner, the following is noted:  

In April 1984, the appellant was hospitalized for two weeks 
at Kings Park Hospital for inpatient treatment of 
disorganized subchronic schizophrenia.  Later in April 1984, 
he reported for his Reserve induction examination.  That 
Report of Examination indicates that the appellant failed to 
disclose his April 1984 hospitalization during the enlistment 
process.  Clinical evaluation revealed, however, that the 
appellant was psychiatrically normal.

A November 1984 Release/Termination Summary from Moffitt 
Clinic of Bay Shore, New York suggests that the appellant was 
treated at that civilian facility at a time when he would 
have been in active service at Ft. Leonard Wood, Missouri, 
but that point is unclear.  Hence, the request for records 
below.

The Moffit summary notes that the appellant only came to the 
clinic on two occasions, but never saw a therapist.  It is 
possible that these occasions were prior to the appellant's 
departure for Ft. Leonard Wood.  

In addition to post-Kings Park hospitalization treatment, the 
appellant sought therapy for marital problems at Moffit.  
Many efforts were exerted to contact the appellant, but he 
never responded, perhaps because he was in basic training.  
The social worker noted on the form that the appellant 
appeared to be in good health, but his discharging 
psychiatrist anticipated he would poorly comply with his 
medication and relapse into depression.  It is unclear 
whether the social worker was concluding the appellant 
appeared in good health from the state of her file or due to 
the appellant actually being physically present.  Moffitt 
Clinic terminated the appellant's as an outpatient in mid-
November 1984.  The diagnosis was subacute disorganized 
schizophrenia.

The available service medical records are entirely negative 
for any entries related to complaints, findings, or 
treatment, for any symptoms related to an acquired mental 
disorder for the period July to December 1984.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Commander of 
the 306th Engineer Company, Amityville 
Reserve Center, in Amityville, New York, 
and request that they provide any and all 
service personnel or treatment records 
pertaining to the appellant's service 
between July and December 1984.  All 
logical follow-ups must be conducted, to 
include contact with both the National 
Personnel Records Center and Fort Leonard 
Wood, Missouri.  If the RO cannot locate 
the records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO should schedule the appellant 
for a VA psychiatric examination to 
determine the etiology of any current 
psychiatric disorder to include 
schizophrenia.  The claims file must be 
made available to and reviewed by the 
examining psychiatrist.  Following the 
examination and a review of the claims 
file the examiner must opine whether it 
is clear and unmistakably evident that 
the appellant had an acquired chronic 
psychiatric disorder prior to his July 
1984 service entry.  If so, is there 
clear and unmistakable evidence that the 
appellant's preexisting psychiatric 
disorder did NOT increase in severity 
during his service between July and 
December 1984?  A complete written 
rationale must be offered for any opinion 
proffered.  

3.  The appellant must be notified that 
it is his responsibility to report for 
any ordered VA examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
appellant does not report for any 
ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well 
as any other development that may be in 
order, have been conducted and 
completed in full.  The RO should 
review the examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  Following any other indicated 
development, the RO should readjudicate 
the claim.  If the benefit is not 
granted, the appellant and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




